      Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 1 of 23




                                  AFFIDAVIT IN SUPPORT OF
                           AN APPLICATION FOR A SEARCH WARRANT

       I, William Hughes, being first duly sworn, hereby depose and state as follows:

                           INTRODUCTION A}[D AGENT BACKGROI]ND

       1.         I   am employed by the United States Food and Drug Administration, Office     of

Criminal Investigations @DA-OCI), and have served as an FDA-OCI Special Agent for the past

seven years.     I am assigned to the Boston Resident Offtce, whose geographic jurisdiction

includes the District ofVermont. I am responsible for investigating violations of the Food,
                                                                                                 D*g,

and Cosmetic Act, 21 U.S.C. $ 301 et seq., and other federal statutes enforced by FDA, and
                                                                                           am


authorized to conduct investigations, make arests, and execute search and arrest warrants for

these offenses. I was previously a Special Agent with the Criminal Investigation Command,

United States Army, for over eleven years. I have received training in criminal investigative

techniques throughout my law enforcement career, and have completed courses including the

FDA-OCI Special Agent Training Program at the Federal Law Enforcement Training Center and

the United States Army Criminal Investigations Special Agent Training Course.          I graduated

from Campbell University in North Carolina with a degree in Criminal Justice.

        2.   .        The facts in this affidavit are based upon my personal observations, ffiY training

                                                                                        This
and experience, and information obtained from law enforcement personnel and wifiresses.

affidavit is intended to show merely that there is probable cause for the requested search warrant

and does not purport to set forth all of my knowledge of or investigation into this matter. Unless

specifically indicated otherwise, all conversations and statements described in this affidavit are

 related in substance and in part only.
      Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 2 of 23




       3.       As set forth below, there is probable cause to believe that evidence, fruits, or

instrumentalities of the following criminal offenses, as described more fully in AtLachment B,     will

be found at the residence and accessory structures comprising 1426 Pudding                 Hill   Road,

Lyndonville, Vermont 05851 (the "SUBJECT PREMISES"), us described more                        fully    in

Attachment   A: introduction   of misbranded or adulterated animal drugs into interstate contmerce,

in violation of 21 U.S.C. $ 331(a); and the receip of misbranded or adulterated animal drugs in

interstate commerce and the delivery or proflered delivery of misbranded or adulterated animal

drugs into interstate commerce, in violation of 21 U.S.C. $ 331(c).

                                     LEGAL BACKGROUI\D

       4.        The United States Food and Drug Administration (.'FDA") is a federal agency

responsible for protecting the health and safety of the American public by enforcing the Food,

D-g, and Cosmetic Act (the "FDCA').        One purpose   ofthe FDCA     is to ensure that drugs sold   for

use in animals are safe and effective, and bear labeling with only truthful and non-misleading

information.

        5.       Under the FDCA, drugs are defined as, among other things, articles intended for

use in the diagnosis, cure, mitigation, treatmen! or prevention of disease in man or other animals,

21 U.S.C. g    :2l(gxl)(B); articles intended to affect the structure   or function of the body of man

or other animals, 21 U.S.C. $ 321(g)O(C); and articles intended for use as components of other

drugs, 2l U.S.C. g 321(e)0)@). The FDCA further defines a'onew animal            drug'to include       any

drug intended for use in animals the composition of which is such that the drug is not generally

recognized, among experts qualified by scientific training and experience to evaluate the safety

and effectiveness of animal drugs, as safe and effective for use under the conditions prescribed,

recommended, or suggested in the drug's labeling. 21 U.S.C. $ 321(vX1).
      Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 3 of 23




       6.       Under the FDCA, a new animal drug is considered unsafe unless the FDA has

approved a new animal drug application for that drug and both the drug and its labeling conform

to the approved application. 21 U.S.C. $$ 360b(a). An unsafe new animal drug is deemed to be

'adulterated." 21 U.S.C. $ 351(a)(5).

   . 7.          A "prescription animal drug"       includes a drug intended for use in animals that

oobecause
            of its toxicrty or other potentiality for harmful effect, or the method of its use, or the

collateral measures necessary for its use, is not safe for animal use except under the professional

supervisionofalicensedveterinarian." 2|U.S.C.$353(0(1XA). UndertheFDCA,aprescription

animal drug may only be dispensed by or upon the lawful written or oral order of a licensed

veterinarian in the course of the veterinarian's professional practice. 21 U.S.C. $ 353(0(1XA)'

The act of dispensing an animal drug without the prescription of a licensed veterinarian results in

the drug being "misbranded;' 2L U.S.C. $ 353(0(1XC).

        8.       It is a prohibited criminal   act under the FDCA to introduce into interstate commerce


an adulterated or misbranded drug, or to receive in interstate commerce an adulterated or

misbranded drug and then deliver, or proffer delivery of, the misbranded or adulterated drug to

others. 21 U.S.C. gg 331(a), 331(c), and 333(a). A violation of 21 U.S.C. $ 331 is a misdemeanor

punishable by not more than one year of imprisonment or a fine as provided under 18 U.S.C. $

 357l,or both.    See   also United States v. Ballistrea, LOI F.3d827,835-36 QdCir.1996) (noting

that FDCA violations are strict liability offenses). Such violations committed with the intent to

 defraud or mislead, or by a person who has previously been convicted under section 331, is a

 felony punishable by not more than three years of imprisonment or a fine as provided under          18


 U.S.C. $ 3571, or both. See 2t U.S.C. $ 333(a).
      Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 4 of 23




                                     PROBABLE CAUSE

       g.      Since in or about January   z)z},lhave   been investigating Kenneth and Lisa

Wheeler, residents of the SUBJECT PREMISES, for acting as drop shippers of adulterated and

misbranded animal drugs. There is probable cause to believe that the Wheelers are receiving and

shipping animal drugs on behalf of the Petbucket.com network, which dispenses unapproved

versions of prescription animal drugs without valid prescriptions. There is also probable cause to

believe that the Wheelers are receiving and shipping animal drugs on behalf of Bestflea.com,

another seller of unapproved prescription animal drugs without prescriptions that appears to be

unrelated to the Petbucket.com network.

        10.    Based on my review of law enforcement reports, conversations with other law

enforcement agents, and my own knowledge of the investigation,I am aware of the following:

       A. Petbucket.com

        11.    On January 28,2121,the Brand Safety and Security Division of Boehringer

Ingelheim reported to FDA-OCI that the website Petbucket.com was selling and shipping

foreign, unapproved prescription animal drugs to customers within the oontinental United States.

Boehringer Ingelheim reported that Petbucket.com is based in the United Kingdom. Boehringer

Ingelheim's Brand Safety and Security Division successfully made a test purchase of NexGard

from Petbucket.com in January, z[zl.NexGard is an FDA-approved prescription animal drug

for the treatment and prevention or control of flea and tick infestations and the prevention of

Lyme disease in canines. The test purchase was completed without a prescription and, upon

receipt of the package, it was noted the return address was Post Office @O) Box 43,

Lyndonville, VT 05851.
       Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 5 of 23




           12.     on February ll,2\2o,the Product Integrity Division, Merck & company,

provided information to FDA-OCI concerning its contact with Petbucket.com. Merck's Product

Integrity Division made three successful test purchases of Bravecto Chews from Petbucket.com

without    a   prescription in August, 2018 and July, 2019. Bravecto Chews, a Merck product, is an

FDA-approved prescription animal drug for the treatment and prevention of flea and tick

infestations in canines. Merck sent Petbucket.com three "cease and desist" letters requesting that

the company remove Bravecto Chews from its website. In June,        z}lg,following receipt of the

second cease and desist letter, Petbucket.com responded to Merck, via email, that it did not ship

to the United States and that its payment processor prevents customers from making purchases

with U.S. credit cards. Merck reported that Petbucket.com also added a note on its website,

"This item is not shipped to the USA,'referring to Bravecto Chews. However, Merck made a

third successful test purchase after Petbucket.com made the statements to Merck and after

Petbucket.com noted on its website that it did not ship Bravecto Chews to the United States.

           13.      Between March 4,2\2o,and March 20,2A20,I received Information Request

Reports (IRR) from LegitScript concerning a request for information on the Petbucket.com and

Bestflea.com websites. LegitScript is an organization specializing in Internet pharmacy

verification, customized platform sweeps, threat assessments, investigative reports, and online

pharmacy certification approval by the U.S. National Association of Boards of Pharmacy. FDA-

OCI has a contract with LegitScript for assistance with Internet-focused investigations.

           14.      According to the LegitScript reports, Petbucket.com and more than adozen

affiliated websites operated by Pet Bucket sell prescription animal drugs in various jurisdictions,

 including the United States, without requiring valid prescriptions. The animal drugs are sourced

from   a   worldwide supply chain and shipped to U.S. customers from the United Kingdom and
       Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 6 of 23




 Singapore. Pet Bucket, LTD is registered in the United Kingdom. The company's office address

 is The Business and Technology Centreo Bessemer Drive, Stevenage SGl       2DX. Yunus Emre
 Atalan, the company's sole director, resides at 21 Pickford Road, St. Albans, Hertfordshire AL3

 8RS, the former address for the company until January    2}lg.As of February 2020,the pet
Bucket network consisted of l8 active websites, I I of which market or facilitate the sale of

prescription animal drugs.

        15.       On   April 24,2020,I navigated to the Petbucket.com website and created an

undercover account. The website appeared to me to sell prescription dog and cat drugs. Under

the oocontact us" tab on the website, I observed the phone number 800-908-4010 and the email

address support@petbucket.com. Laterthis same day, after      I submitted an account creation

request, an email from support@petbucket.com was received welcoming my undercover identity

to the website.

        16.       Also on Apri|24,2020, using the undercover account I had created, I navigated to

the website Petbucket.com and completed an undercover purchase of Bravecto Chews for Dogs

(9-22lbs) for $34.95, Heartgard Plus for Dogs, (26-50lbs) for $60.95, and Previcox for Dogs

Q27mg,60 Tablets) for $68.95. Heartgard is aprescription animal drug approved by the FDA

for the prevention of heartworm disease in dogs. Previcox is a prescription animal drug

approved by the FDA for osteoartlritis pain relief in dogs. A prescription was not required or

requested during the purchase.    I received an email from support@petbucket.com the same day

stating that my undercover identity had earned 3,300 Reward Points. Later that same day,   I
received another email from support@petbucket.com that confirmed and summarizedthe order

and included the confirmation number 1006395.
       Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 7 of 23




         17.    On   April 26,2020,I received   an email from support@petbucket.com, stating that

the order was on the way. Items listed as shipped were Heartgard Plus and Bravecto Chews.

        18.     On April 27,2020,I received an email     from'ttitza" from the email address
petbkr@naver.com. The email was written in Chinese and English and stated that Previcox for

Dogs was out of stock and my money would be refunded.

        19.     On May 1,2020,I responded to oNitza" at email address petbkr@oaver.com and

asked when Previcox for Dogs would be back in stock. I received no response.

        20.     On May 26,2020,I received a package via the U.S. Postal Service OSPS)

containing two boxes of Heartgard Plus and one box of Bravecto Chews. The package was from

the Petbucket.com undercover purchase on     April 24,2020.   The package had a return address     of
S'Pore Post Center, PO Box 1050 5914035, Singapore.

        21.     On May 26,2020,I coordinated with the Brand Safety and Security Division,

Boehringer Ingelheim, the manufacturer of Heartgard Plus. Photographs of the drugs purchased

were provided to ttre Brand Safety and Security Division who confirmed the Heartgard Plus drug

was authentic and authorized for sale within the United States.

       22.     Also on May 26,2020,I provided photographs of the drugs purchased to the

Global Security Group, Product Integrity Division, Merck     &   Co.,Inc., the manufacturer   of
Bravecto Chews. Merck confirmed that the Bravecto drug was manufactured in Austria, intended

for distribution in South Africa, and not authorized for sale in the United States.

       23.     On May 29,2020,I received copies of the undercover credit card statements for

the purchase from Petbucket.com. The PetBucket.com purchase was listed on the statement as

PTB International Limited, Hong Kong.
       Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 8 of 23




        24.      On June 12,2020,I provided details of the undercover purchases from the target

 websites and photographs of the drugs purchased to a Veterinary Medical Officer in FDA,s

 Center for Veterinary Medicine. She concluded that the version of Bravecto Chews I received

from my Petbucket.com order is not approved by the FDA for distribution in the United States.

        B.   Bestflea.com

        25.     On February 7,2020, an open source Internet search via the Google search engine

for Post Office Box 43, Lyndonville, Vermont (the return address on the Boehringer Ingelheim

test purchase from Petbucket.com, noted above) identified a second website, Bestflea.com. The

Lyndonville address was listed on the website's'ocontact us" page. This website sells animal

drugs similar to those sold via Petbucket.com and offers shipping to U.S. customers. According

to information provided by LegitScrip! drugs marketed on Bestflea.com appear to include

foreign, unapproved versions of U.S. prescription drugs. Bestflea.com is based in Conwy,

Wales, in the United Kingdom, and is operated by Richard Rhys Owen and Marian Owen.

       26.      On   April L6,2A20,I   navigated to the website Bestflea.com and created an

undercover account. The website appeared to me to sell prescription dog and cat drugs. Under

the oocontact us" tab, I noted the phone number g00-g39-1592 and,the email address

sales@bestflea.com.

       27.      On   April 22,2A20,I navigated to the Bestflea.com website and completed an

undercover purchase of NexGard Chewable for Medium Dogs (10-241b) for $74.00.         A
prescription was not required or asked for during the purchase. That same day I received an

email from sales@bestflea.com which confirmed the purchase and provided the confirmation

number 100009169.
       Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 9 of 23




       28.     On   May 2I,2O2O,I received   a package   via USPS containing one box of

NexGard. The package was from the Bestflea.com undercover purchase, conducted on Aptil2Z,

202A.The package had a return address of SPM PO Box 43, Lyndonville, VT 05851-0043. The

invoice contained within the package provided the same confirmation number provided at the

time of the purchase.

        29.    On   May 26,202A,I provided details of these undercover purchases from the

target websites and photographs of the drugs purchased to the Brand Safety and Security

Division, Boehringer Ingelheim, the manufacture of NexGard. Boehringer Ingelheim confirmed

the NexGard drug received via the undercover purchase was manufactured for the United

Kingdom market and was not authorized for sale in the United States.

       30.     On   May 29,202A,I received copies of the undercover credit card statements for

the Bestflea.com purchase. The Bestflea.com purchase was listed as Pharma-Group.co.uk.

        31.    On June 12,2O2O,I provided details of these purchases from the targetwebsites

and photographs of the drugs purchased to a Veterinary Medical Officer in    FDA's Center for

Veterinary Medicine. The Veterinary Medical Officer confirmed that the NexGard I received

from my Bestflea.com order was not approved by the FDA for distribution in the United States.

        C. Kenneth      and Lisa Wheeler

        32.    On March 23,202},the United States Postal Inspector's Office provided PO Box

application records concerning PO Box 43, Lyndonville, Vermont. The box was rented to

Kenneth and Lisa Wheeler      of l426Pudding Hill   Road, Lyndonville, VT 05851 (i.e., the

SUBJECT PREMISES) in May 2018 according to these records. In addition to the Pudding             Hill

Road address, the phone number 802-626-8804 was listed on the application document.          I

searched for information concerning that phone number in the databases LexisNexis and
      Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 10 of 23




Accurint, and learned that the number was associated with both Kenneth and Lisa Wheeler.

LexisNexis Accurint for law enforcement is a company specializing in the expedited

identification ofpeople and their assets, addresses, relatives and business associates. It uses

databases   ofpublic records to assist law enforcement agencies to search, access, link, process

and analyz-ethe information they require, such as names, addresses, emails, death and criminal

records, phone numbers, and real properly records.

       33.      According to records provided by the USPS, 535 parcels had been sent to PO Box

43 in the previous two years. Approximately 334 of those parcels were international parcels.

        34.     An FDA criminal analyst searched the LexisNexis and Accurint databases for

information concerning Lisa and Kenneth Wheeler, and reported that those searches indicated

that Lisa and Kenneth Wheeler lived at 1426Ptdding      Hill Road, Lyndonville, VT 05851.

        35.      On March 24,2A20,U.S. Postal Inspector Kristin Miller and     I coordinated with

the Postmaster for the Lyndonville, Vermont Post Office concerning this investigation- The

Postmaster stated that Kenneth Wheeler came to the post office on average five or six days a

week to pick up and drop off packages. The Postmaster stated that Kenneth Wheeler dropped          off

between one hundred and two hundred packages each day. The Postmaster fi;rther stated that he

had spoken to Kenneth Wheeler and that, during those conversations, Mr. Wheeler disclosed to

her that the packages were all dog-related products. According to the Postmaster, Kenneth

Wheeler received packages from the United Kingdom on average twice a week. On this same

day, I personally observed six large packages at the post office addressed to the Wheelers' Post

Office Box. The packages bore the sender's address*Pharma Pack LTD, P733539, Unit 10 A-B,

Conwy Morfa Enterprise Parlg Parc Caer Seion, Conwy LL32 8FA, United Kingdom," and the

delivery address, "Lisa Wheeler, PO Box 43, Lyndonville, VT 05851." The contents of the



                                                   10
      Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 11 of 23




packages were listed as "Pet Products." The packages had been shipped via Express    Mail

Service (EMS).

       36.     On March 24,2020,I searched Vermont Secretary of State, Business Services

Divisions records for businesses registered to or by Kenneth or Lisa Wheeler, and found none.

       37.     Also on March 24,202A, hspector Miller and I surveilled the SUBJECT

PREMISES and the Lyndonville Post Office. Around 3:10 pm, we observed Kenneth Wheeler

departing the SUBJECT PREMISES driving a red Dodge Ram pickup truck. The truck was

registered to him, according to the Accurint database referenced above. Kenneth Wheeler drove

to the Lyndonville Post Office, where he backed into the loading ramp area and unloaded several

U.S. Postal Service tubs containing dozens of small packages. Kenneth Wheeler then loaded the

six large packages previously described into his truck. Inspector Miller observed Wheeler

driving back to his residence after picking up those packages.

       38.     Later that day, Inspector Miller and I coordinated with the Postmaster, who led us

to the bin containing the packages Kenneth Wheeler had dropped off. There appeared to me to

be over one hundred packages in the   bin. Addresses on the packages were to multiple   states

within the continental United States and to locations in Canada. I also observed return addresses

on the packages including: ool,isa, 1426 Pudding   Hill Road, Lyndonville, VT 05851," "Lisa

Wheeler, PO Box 43, Lyndonville, VT 05851" and *SPM, PO Box 43, Lyndonville VT 05851.'

       39.     On April 27,z}2},Inspector Miller and I again coordinated with the Postrnaster,

who showed us five large packages that Kenneth Wheeler was expected to pick up that day from

the Lyndonville Post Office. The packages were addressed from "Pharma Pack LTD, P733539,

Unit l0 A-8, Conwy Morfa Enterprise Park, Parc Caer Seion, Conwy LL32 8FA, United

Kingdom," and addressed to "Lisa Wheeler, PO Box 43, Lyndonville, VT 05851." The contents



                                                1l
        Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 12 of 23




of the packages were listed as "Pet Products." The packages had been shipped via EMS. Later

this same day Kenneth Wheeler was observed departing his residence driving the red Dodge

Ram truck described above. Mr. Wheeler drove to the Lyndonville Post Office and unloaded

several U.S. Postal Service tubs containing small packages. He loaded the five large packages

previously described into the truck, then drove straight backto the SUBJECT PREMISES.

          40.    Later on April27,202A,the Postmaster led Inspector Miller and me to the bin

containing the packages Kenneth Wheeler had dropped off. There ware 177 packages in the bin.

Addresses on the packages included locations in several states within the United States and

locations in Canada. Return addresses included "Lisa, 1426 Pudding Hill Road, Lyndonville,
                                                                 *SPM, PO Box 43,
VT 05851," o'Lisa Wheeler, PO Box 43, Lyndonville, VT 05851" and

Lyndonville VT 05851."

          41.    On May   4,z\2\,lnspector Miller reported eleven intemational   packages were

due to   arive at PO Box 43, Lyndonville, VT 05851, on May 5,2020.

          42.    On May 5,2121,Inspector Miller and   I coordinated with Lyndonville Post Office

personnel who led us to eleven large packages that Kenneth Wheeler was expected to pick up

                                           o?harma Pack LTD, P733539, Unit 10        A-8, Conwy
that day. The packages were addressed from

Morfa Enterprise Park, Parc Caer Seion, Conwy LL32 8FA, United Kingdom," and addressed to

"Lisa Wheeler, PO Box 43, Lyndonville, VT 05851." The contents of the packages were listed       as

ooPet
        Products." The packages had been shipped via EMS. Later that day, Inspector Miller saw

Kenneth Wheeler departing his residence driving the red Dodge Ram truck described above.

Kenneth Wheeler drove straight to the Lyndonville Post Office, where he unloaded several USPS

tubs containing small packages. Kenneth Wheeler then loaded the eleven large packages

previously described into his truck and drove back to the SUBJECT PREMISES.



                                                 12
         Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 13 of 23




           43.    Later on May 5, 2l21,Inspector Miller and I coordinated with USPS personnel

who led us to the bin containing the packages Kenneth Wheeler had dropped        off.   There were

over two hundred packages in the bin. Addresses on the packages included locations in several

states    within the United States and in Canada. Return addresses included'ol-isa, 1426 Pudding

Hill   Road, Lyndonville, VT 05851," "Lisa Wheeler, PO Box 43, Lyndonville, VT 05851" and

*SPM, PO Box 43, Lyndonville VT 05851."

           44.    On May      Tl,z1z},Inspector Miller reported fourteen international packages had

arrived at PO Box 43, Lyndonville, VT 05851, between May 16 and May 18,2020.

           45.    On June     zs,\Az\,Inspector Miller and I observed Kenneth Wheeler departing his

residence driving a black Dodge Ram pickup truck with temporary license plates. Kenneth

Wheeler drove straightto the Lyndonville Post Office, where he unloaded several USPS tubs            of

small packages. Kenneth Wheeler then drove straight back to the SUBJECT PREMSES.

           46.    Later on June 25, 2020, Inspector Miller and I coordinated with the Postmaster

who led us to the bin containing the packages Kenneth Wheeler had dropped off. There were2l2

packages in the bin. Addresses on the packages included locations in several states within the

                                                                              ooSPM,
United States and in Canada. Return addresses on the packages included                  PO Box 43,

Lyndonville VT 05851."

           47.     On July 23,2\2A,Inspector Miller and    I again coordinated with the Postmaster,

who led us to a bin containing two international packages. The packages were addressed to

ool,isa
          Wheeler, PO Box 43, Lyndonville, VT 05851,0'and bore the a return address,'oPharma

Pack LTD,      Unit   10   A-8, Conwy Morla Enterprise Park, Parc Caer Seion, Conwy LL32 8FA,

United Kingdom." Shipping documents on the packages stated the packages contained'oPet

Products."



                                                     13
     Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 14 of 23




       48.    Also on July 23,212},Inspector Miller and I observed Kenneth Wheeler

departing his residence driving a black Dodge Ram pickup truck with temporary plates- Mr.

Wheeler drove straight to the Lyndonville Post Office. Upon his arrival, he signed for the two

packages referenced above and placed them into his truck. Kenneth Wheeler then unloaded

several USPS tubs containing small packages, and drove straight back to the SUBJECT

PREMISES. Inspector Miller and I then coordinated with the Postmaster who led us to the bin

containing the packages Kenneth Wheeler had dropped off. There were eighteen packages in the

bin. Addresses on the packages included locations in several states within the United States and
                                                       *SPM, PO Box 430 Lyndonville VT
in Canada. Return addresses on the packages included

05851, "Lisa, 1426 Pudding   Hill Road, Lyndonville, VT 05851'and "Lisa@besflea, PO Box

43, Lyndonville VT 05851.'

        49.    Based on my training and experience,   I know that both legitimate and illicit

businesses frequently use computers to carry   ou! communicate,   and store records concerning

their operations. These and related tasks are frequently accomplished through sending and

receiving business-related electronic messages, drafting business documents, and accessing

banking, financial, and other accounts concerning the movement of funds or inventory. In

particular, based on my training and experience investigating drop shippers associated with

online sales of pharmaceuticals, shippers, suppliers, and their customers communicate via text

email, phone, and other forms of electronic communication, including text and voice apps or

web-based systems. Thus, records of the type described in Attachment B are commonly stored

in computer hardware, computer software, and electronic storage media.




                                                 t4
      Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 15 of 23




       D.   Computers. Electronic Storage. and Forensic Analysis

       50.       As described above and in Attachment B, this application seeks permission to

search for records that might be found on the SUBJECT PREMISES, in whatever form
                                                                                 they are

found. One form in which the records might be found is data stored on a computer's hard drive

or other electronic storage media. Thus, the warrant applied for would authorize the seizure
                                                                                                     of

electronic storage media or, potentially, the copying of electronically stored information, all

under Rule 41(e)(2XB).

       51.        I submitthat if a computer or storage medium is found        on the PREMSES, there


is probable cause to believe those records        will   be stored on that computer or storage medium,   for

at least the following reasons:

            a.    Based on my knowledge, training, and experience,         I know that computer files or

                  remnants of such files can be recovered months or even years after they have been

                  downloaded onto a storage medium, deleted, or viewed via the Internet'

                  Electronic files downloaded to a storage medium can be stored for years at little

                  or no cost. Even when files have been deleted, they can be recovered months or
                                                                                          oodeletes" a   file
                  years later using forensic tools. This is so because when a person

                  on a computer, the data contained in the file does not actually disappear; rather,

                  that data remains on the storage medium until it is overwritten by new data.

             b.   Therefore, deleted files, or remnants of deleted files, may reside in free space or

                  slack space-that is, in space on the storage medium that is not currently being

                  used by an active    file-for    long periods of time before they are overwritten. In

                  addition, a computer's operating system may also keep a record of deleted data in

                  a
                      ttswap" or oorecovery" filg.




                                                           15
     Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 16 of 23




           c.   Wholly apart from user-generated files, computer storage media-in particular,

                computers' internal hard drives--contain electronic evidence of how a computer

                has been used, what it has been used for, and who has used    it.   To give a few

                examples, this forensic evidence can take the form of operating system

                configurations, artifacts from operating system or application operation, file

                                                             ooswap"
                system data structures, and virtual memory             or paging   files. Computer

                users typically do not erase or delete this evidence, because special software is

                typically required for that task. However, it is technically possible to delete this

                information.

           d. Similarly, files that have been viewed via the Internet    are sometimes

                automatically downloaded into a temporary Internet directory or "cache."

       52.      As funher described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the

warrant, but also for forensic electronic evidence that establishes how computers were used, the

pulpose of their use, who used them, and when. There is probable cause to believe that this

forensic electronic evidence will be on any storage medium in the SLIBJECT PREMISES

because:

           a.   Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from   a word processing   file).

                Virtual memory paging systems can leave traces of information on the storage

                medium that show whattasks and processes were recently active. Web browsers;

                e-mail programs, and chat programs store configuration information on the



                                                  l6
Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 17 of 23




         storage medium that can reveal information such as online nicknames and

         passwords. Operating systems can record additional information, such as the

         attachment of peripherals, the at0achment of USB flash storage devices or other

         external storage media, and the times the computer was in use. Computer        file

         systems can record information about the dates files were created and the

         sequence in which they were created, although this information can later be

         falsified.

    b.   As explained herein, information stored within a computer and other electronic

         storage media may provide crucial evidence of the "who,        what why, when,

         where, and   hod' of the criminal   conduct under investigation, thus enabling the

         United States to establish and prove each element or alternatively, to exclude the

         innocent from further suspicion. In my training and experience, information

         stored within a computer or storage media (e.g., registry information,

         communications, images and movies, tansactional information, records          of

         session times and durations, internet history, and anti-virus, spyware, and

         malware detection programs) can indicate who has used or controlled the

                                             oouser
         computer or storage media. This              attributiono'evidence is analogous to the

         search for "indicia of occupancy" while executing a search warrant at a residence.

         The existence or absence of anti-virus, sp)nilare, and malware detection programs

         may indicate whether the computer was remotely accessed, thus inculpating or

         exculpating the computer owner. Further, computer and storage media activity

         can indicate how and when the computer or storage media was accessed or used.

         For example, as described herein, computers typically contain information that



                                             t7
Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 18 of 23




      log: computer user account session times and durations, computer activity

      associated with user accounts, electronic storage media that connected with the

      computer, and the Intemet Protocol addresses through which the computer

       accessed networks and the   internet. Such information allows investigators to

       understand the chronological context of computer or electronic storage media

       access, use, and events relating to the crime under   investigation. Additionally,

       some information stored within a computer or electronic storage media may

       provide crucial evidence relating to the physical location of other evidence and

       the suspect. For example, images stored on a computer may both show a

       particular location and have geolocation information incorporated into its file

       data. Such file data typically also contains information indicating when the file or

       image was created. The existence of such image files, along with external device

       connection logs, may also indicate the presence of additional electronic storage

       media (e.g., a digital camera or cellular phone with an incorporated camera). The

       geographic and timeline information described herein may either inculpate or

       exculpate the computer user. Las! information stored within a computer may

       provide relevant insight into the computer user's state of mind as it relates to the

       oflense under investigation. For example, information within the computer may

       indicate the owner's motive and intent to commit a crime (e.g., internet searches

       indicating criminal planning), or consciousness of guilt (e.g., running a "wiping"

       program to destroy evidence on the computer or password protecting/encrypting

       such evidence in an effort to conceal it from law enforcement).




                                         l8
     Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 19 of 23




             c.   A person with appropriate familiarity with how a computer works can, after

                  examining this forensic evidence in its proper context, draw conclusions about

                  how computers were used, the purpose of their use, who used them, and when.

             d.   The process of identi$ing the exact files, blocks, registry entries, logs, or other

                  forms of forensic evidence on a storage medium that are necessary to draw an

                  accurate conclusion is a dynamic process. While     it is possible to speciff in

                  advance the records to be sough! computer evidence is not always data that can

                  be merely reviewed by a review team and passed along to investigators. Whether

                  data stored on a computer is evidence may depend on other information stored on

                  the computer and the application of knowledge about how a computer behaves.

                  Therefore, contexfual information necessary to understand other evidence also

                  falls within the scope of the warrant.

             e.   Further, in finding evidence of how a computer was used, the purpose of its use,

                  who used it, and when, sometimes it is necessary to establish thataparticular

                  thing is not present on a storage medium. For example, the presence or absence

                  of counter-forensic programs or anti-virus programs (and associated data) may be

                  relevant to establishing the user's intent.

          53.     In most cases, a thorough search of a premises for information that might be

stored on storage media often requires the seizure of the physical storage media and later off-site

review consistent with the war:rant. In lieu of removing storage media from the premises, it is

sometimes possible to make an image copy of storage media. Generally speaking, imaging is the

taking of a complete electronic picture of the computer's data, including all hidden sectors and

deleted   files. Either seizure or imaging is often   necessary to ensure the accuracy and




                                                      t9
     Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 20 of 23




completeness of data recorded on tfte storage media, and to prevent the loss of the data either

from accidental or intentional destruction. This is true because of the following:

           a.   The time required for an examination. As noted above, not all evidence takes the

                form of documents and files that can be easily viewed on site. Analyzing

                evidence of how a computer has been used, what it has been used for, and who

                has used it requires considerable time, and taking that much time on premises

                could be unreasonable. As explained above, because the warrant calls for forensic

                electronic evidence, it is exceedingly likely that it will be necessary to thoroughly

                examine storage media to obtain evidence. Storage media can store a large

                volume of information. Reviewing that information for things described in the

                warrant can take weeks or mont}s, depending on the volume of data stored, and

                would be impractical and invasive to attempt on-site.

          b.    Technical requirements. Computers can be configured in several different ways,

                featuring a variety of different operating systems, application soffware, and

                configurations. Therefore, searching them sometimes requires tools or knowledge

                that might not be present on the search site. The vast array of computer hardware

                and software available makes it   difficult to know before   a search what tools   or

                knowledge will be required to analyzethe system and its data on the Premises.

                However, taking the storage media off-site and reviewing it in a controlled

                environment   will allow its examination with the proper tools and knowledge.

          c.   Variety of forms of electronic media. Records sought under this warrant could be

               stored in a variety of storage media formats that may require off-site reviewing

               with specialized forensic tools.



                                                  20
      Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 21 of 23




        54.      Based on the foregoing, and consistent with Rule 41(e)(2XB), the warrant       I am

applying for would permit seizing, imaging, or otherwise copying storage media that reasonably

appear to contain some or all of the evidence described in the warran! and would authorize a

later review of the media or information consistent with the warrant. The later review may

require techniques, including but not limited to computer-assisted scans of the entire medium,

that might expose many parts of a hard drive to human inspection in order to determine whether

it is evidence described by the warrant.

       E.        Technical Terms

       55.       I use the technical terms referenced above and below to convey the following

meanings:

            a.   IP Address: The Intemet Protocol address (or simply o'IP address") is a unique

                 numeric address used by computers on the Internet. An IP address looks like a

                 series of four numbers, each in the range 0-255, separated by periods (e.g.,

                 12I.56.97.L78). Every computer attached to the Internet must be assigned an IP

                 address so that Internet traffic sent from and directed to that computer may be

                 directed properly from its source to its destination. Most Internet service

                 providers control a range of IP addresses. Some computers have static--that is,

                 long-term-IP   addresses, while other computers have dynamic--that is,

                 frequently changed-IP addresses.

            b.   Internet: The Internet is a global network of computers and other electronic

                 devices that communicate with each other. Due to the structure of the Internet,

                 connections between devices on the lnternet often cross state and intemational




                                                  21
Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 22 of 23




      borders, even when the devices communicating with each other are in the same

      state.

      storage medium:   A   storage medium is any physical object upon which computer

      data can be recorded. Examples include hard disks, RAM, floppy disks, flash

      memory, CD-ROMs, and other magnetic or optical media.




                                      22
      Case 2:20-mj-00090-jmc Document 1-3 Filed 07/31/20 Page 23 of 23




                                         CONCLUSION

       56.     Based on the information described above, there is probable cause to believe that

Kenneth and Lisa Wheeler have introduced misbranded and adulterated animal drugs into

interstate commerce, in violation of 21 U.S.C. $$ 331(a), and received misbranded and

adulterated animal drugs in interstate commerce and delivered the misbranded and adulterated

animal drugs to others, in violation of 21 U.S.C. g 331(c).

       57.     Based on the information above, I also have probable cause to believe that

evidence ofthese crimes, as well as contraband, fruits and instrumentalities of these crimes, and

other items illegally possessed as described in Attachment B, are contained within the premises

described in Attachment A.

       Dated at Burlington, in the District of Vermon! this 31st day    July,2020.



                                                illiam
                                             Special          FDA-OCI


       Sworn to and subscribed before me this 31st day of July, 2020,




                                                23
